 



Exhibit 10.78

 

Far Eastern International Bank

 

Credit Terms / Financial Transaction Terms Agreement (exclusively for corporate
finance purpose)

 

Customer: CHINA UNITED INSURANC SERVICE, INC.

Agreement No.:

Credit Line: US $2,500,000.00

Term of Agreement: November 7th, 2018 to November 7th, 2019

 

Regional Supervisor: Yao-Jhang Lin Business Supervisor: Handling Officer: Yan Ru
Huang

 

This Agreement is made by and between the following parties:

 

China United Insurance Service, Inc. (the “Customer”)

 

Far Eastern International Bank Co., Ltd. (including the headquarter and its
branches) (“FEIB”)

 

The Customer applies for loan / financial transaction service to FEIB with the
joint and several guarantor (“Guarantor”, Guarantor shall sign the guarantee
agreement ). The Customer has requested and has further signed a x Comprehensive
Credit Facilities Master Agreement / ¨ Comprehensive Financial Transaction
Agreement. The Customer and Guarantor agree that aforementioned master agreement
provides the general terms and conditions governing the loan / financial
transactions between the Customer FEIB, as well as governing the joint and
several guarantee provided by Guarantor. The Customer also agrees that without
violating the nature of the transactions contemplated by this Agreement and
applicable laws and regulations of the competent authority of FEIB, FEIB may,
upon the application of the Customer, exchange New Taiwan Dollars for foreign
currency in the equivalent amount and vice versa for disbursement of loans, at
the spot selling rate then posted by FEIB as the exchange rate unless otherwise
stipulated, while the relevant terms and conditions of the loan / financial
transactions and that of the Guarantee shall be in accordance with this
Agreement. Now, therefore, the parties hereby agree as follows. However, if FEIB
does not approve the commitment fees or fails to receive the approved commitment
fees on schedule, or the creditworthiness of the Customer deteriorates or is
likely to deteriorate, FEIB may cancel any undrawn amount at any time and the
Customer shall raise no objection.

 

 

 

 

 

Loan / Financial Transaction Terms and Conditions (for the purposes of this
section, “the Bank” refers to FEIB):

 

I. Credit Type and Facility

Short Term Loan of US$_2,500,000, including the limits for the following items:

a.      Short-Term Loan: US$_2,500,000.

b.      Short-Term Collateral Loan: US$_2,500,000.

 

II. Tenor

1. Duration of Credit granted is a year commencing from the date of the
agreement.

2. Utilization shall be made within one year commencing from the date of the
agreement. However, the signing should be made within 90 days since the date of
approval; the Bank would not accept it when it’s overdue.

3. Each utilization shall be repaid within 180 days.

 

III. Interest Rates

1. With respect to US Dollars, interest rate shall be TAIFX3 for a period equal
to the term of the utilization or the next longer tenor which rates are quoted,
plus 0.85%, whichever rate is higher, with margin to be adjusted twice every
three months and may be negotiated on a case-by-case basis on the Bank’s funding
cost.

 

2. With respect to other currencies, they will be negotiated on a case-by-case
basis based on the Bank’s funding cost.

 

IV. Utilization

Utilized on a revolving basis.

 

V. Repayment

Interest is paid monthly and the principal shall be repaid upon maturity.

VI. Joint and Several Guarantor

Law Insurance Broker Co. Ltd. shall provide joint and several guarantee.

 

VII. Promissory Note evidencing the Facility

The Borrower(s) and the joint and several guarantor shall co-issue a promissory
note in the amount of the facility extended hereunder and deliver same to the
Bank.

 

VIII. Security

1.     Request for O/S 100% of same currency reserved account deposit, or O/S
110% of different currency reserved account deposit, or certificate of deposit
with the Bank as the Borrower’s pledge.

2.     Request for O/S 100% same currency certificate of deposit with the Bank
as the Borrower’s pledge.

 

IX. Miscellaneous

1.      Provide monthly exchange rate review of different currency deposit
(based on the closing exchange rate of the review day). If the value of foreign
currency certificate of deposit falls below 105%, the difference shall be repaid
in full within 5 business days into the reserved account or certificate of
deposit pledge account or the Borrower shall repay the portion of loan with
insufficient security.

 

2.     Any matter not covered herein shall be resolved by reference to the
Bank’s credit line related policies.

 

(The rest of the page is left blank)

 

 

 

 

 

Date of verification Place of verification

Verified by

(signature)

November 7th, 2018 5F., No.311, Sec. 3, Nanjing E. Rd., Songshan Dist., Taipei
City 105, Yan Ru Huang(signed)                              

 

Signed by:

 

Bank:

Far Eastern International Bank (seal)

 

Customer:

China United Insurance Service, Inc. (registered seal)

Legal Representative: /s/ Yi-Hsiao Mao

Address: 7F., No.311, Sec. 3, Nanjing E. Rd., Songshan Dist., Taipei City 105

 

Customer and Guarantor:

Law Insurance Broker Co. Ltd. (registered seal)

Legal Representative: /s/ Shu-Fen Lee

Address: 5F., No.311, Sec. 3, Nanjing E. Rd., Songshan Dist., Taipei City 105,
Taiwan (R.O.C.)

 

 

Note 1: If a party to this Agreement is a minor or other person without full
legal capacity, this Agreement shall be signed in person by his legal
representative.

 

Note 2: For the purposes of this Agreement, the Guarantor refers to a person
providing security other than in the form of such negotiable securities as
stocks, bonds, certificates of deposit, or beneficial certificates. Persons
providing security in the form of such negotiable securities as stocks, bonds,
certificates of deposit, or beneficial Certificates shall submit a security
provision agreement as required.

 

Note 3: For the resolution of disputes and avenues of complaints arising out of
this Agreement, please refer to the FEIB website.

 

 

Date: November 7th , 2018

 

 



 

 

